Mr. Justice Aldrey
delivered 'the opinion of the court.'
*976The information filed in the Municipal Court of Vega Baja against the appellant is as follows:
“The People of Porto Rico v. Felipe Collazo. In the Municipal Court of Vega Baja, July 15, 1910. The prosecuting attorney files: this information against Felipe Collazo and charges him with the crime of aggravated assault and battery (misdemeanor), committed, as follows: The said Felipe Collazo, on or about May 2, 1910, in Yega Baja, within the judicial district of San Juan, unlawfully,, wilfully, and maliciously, and with intent to cause him harm, assaulted Alejandro Casanovas with a machete, indicting' upon him several wounds as a result of which he lost a hand.
“This act is.contrary to the law in such case provided and against the peace and dignity of The People of Porto Rico. (Signed) Luis Campillo, Prosecuting Attorney.”
The trial having been held and sentence pronounced against the accused, he appealed to the District Court of San Juan, Section 2, in which a new trial was held on June 13 of the present year, and on the same day he was found guilty of the crime of aggravated assault and battery and sentenced to one year in prison and a fine of $200 and costs.
An appeal having been taken by the defendant to this court, the judgment roll and a statement of facts were filed, but the latter does not show that it was approved by the trial judge, for which reason it cannot be considered by us, as this requisite is necessary to entitle it to our consideration as a true record of the evidence introduced at the trial. We have already held the same in several cases. (See The People v. Laborde et al. [9 P. R. R., 403]; Suárez Acevedo v. Solá [10 P. R. R., 77]; Moll v. Llompart [10 P. R. R., 315], and many other cases decided in 1906.)
An assignment of errors based upon the erroneous weight given, to the evidence by the court below appears in the record, but we cannot consider such errors in the absence of a duly approved statement of the case.
This settled, we have examined the information and the judgment and, failing to find any substantial error prejudi*977cial to tlie rights of the appellant, the judgment appealed from must be affirmed.

Affirmed.

Justices MacLeary, Wolf and del Toro concurred.
Mr. Chief Justice Hernández did not take part in the decision of this case.